 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5

 6        CAVE MAN KITCHENS INC,

 7                                  Plaintiff,
                                                             C18-1274 TSZ
 8               v.
                                                             MINUTE ORDER
 9        CAVEMAN FOODS LLC,

                                    Defendant.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)        Plaintiff’s Motion for Protective Order, docket no. 43, is DENIED.
13
           (2)    Defendant’s Motion to Compel, docket no. 51, is GRANTED. Plaintiff
14 shall produce  documents responsive to defendant’s requests for production, and amend its
   responses to defendant’s interrogatories, on or before February 7, 2020. Plaintiff must
15 produce documents under Rule 34, organized and labeled to correspond to the categories
   in the request. See SEC v. Collins & Aikman Corp., 256 F.R.D. 403, 410-13 (S.D.N.Y.
16 2009). Plaintiff must produce all responsive documents and amend its RFP responses to
   indicate whether or not documents exist as to each RFP and have been produced.
17           (3)  It is further ORDERED that defendant is awarded attorneys’ fees and costs
     in the amount of $5,000 incurred in bringing this motion.
18
          (4)         The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 8th day of January, 2020.

21                                                       William M. McCool
                                                         Clerk
22
                                                         s/Karen Dews
23                                                       Deputy Clerk

     MINUTE ORDER - 1
